

Exhibit 10.2
 
LOCK-UP AGREEMENT


March 13, 2009


PRWT Services, Inc.
1835 Market Street
8th floor
Philadelphia, Pennsylvania 19103


Re: Securities Issued in Business Combination with KBL


Ladies and Gentlemen:


In connection with the Agreement and Plan of Reorganization, dated as of March
13, 2009, by and among KBL Healthcare Acquisition Corp. III (“Parent”), PRWT
Services, Inc. (“PRWT”), PRWT Merger Sub, Inc., and all of the stockholders of
PRWT (the “Merger Agreement”), to induce Parent to enter into the Merger
Agreement and consummate the Merger (as defined in the Merger Agreement), the
undersigned agrees to, neither directly nor indirectly, during the “Restricted
Period” (as hereinafter defined):


 
(1)
sell or offer or contract to sell or offer, grant any option or warrant for the
sale of, assign, transfer, pledge, hypothecate, or otherwise encumber or dispose
of (all being referred to as a “Transfer”) any legal or beneficial interest in
any shares of stock, $.0001 par value, of PRWT (“PRWT Common Stock”), owned by
the undersigned immediately following the Merger, including shares of PRWT
Common Stock issued in the recapitalization of PRWT contemplated by Section 1.6
of the Merger Agreement or upon any exercise or conversion of any securities of
PRWT concurrently with or prior to the consummation of the Merger as
contemplated by the Merger Agreement (the “Restricted Securities”), or



 
(2)
enter into any swap or any other agreement or any transaction that transfers, in
whole or in part, directly or indirectly, the economic consequence of ownership
of any of the Restricted Securities, whether such swap transaction is to be
settled by delivery of any Restricted Securities or other securities of any
person, in cash or otherwise,



As used herein, “Restricted Period” means the period commencing on the Closing
Date (as defined in the Merger Agreement) and ending on December 31, 2012.


Notwithstanding the foregoing, after the six month anniversary of the Closing
Date, the undersigned may transfer, prior to the end of the Restricted Period,
that portion of the Restricted Securities in such quantity, in such manner and
to such persons which the audit committee of the board of directors of PRWT may
consent in writing, which consent may not be unreasonably withheld, conditioned
or delayed; provided that such consent may be denied, if necessary to prevent
PRWT from failing to comply in all respects with any of its then applicable
minority business certifications.



--------------------------------------------------------------------------------


 
It is understood that the shares of PRWT Common Stock owned by the undersigned
and held in escrow pursuant to that certain Escrow Agreement (as defined in the
Merger Agreement) shall be considered part of the “Restricted Securities” and
shall, for purposes of calculating the number of Restricted Securities the
undersigned is entitled to Transfer hereunder, be entirely included in that
portion of the Restricted Securities that remain subject to the restrictions of
this Agreement.


Notwithstanding the foregoing limitations, this Lock-Up Agreement will not
prevent any Transfer of any or all of the Restricted Securities, either during
the undersigned’s lifetime or on the undersigned’s death, by gift, will or
intestate succession, or by judicial decree, to a Permitted Transferee.  A
“Permitted Transferee” means any of the undersigned’s “family members” (as
defined below) or trusts, family limited partnerships and similar entities
formed primarily for the benefit of the undersigned or the undersigned’s “family
members;” provided, however, that (1) such Permitted Transferee is a person
whose receipt of the Restricted Securities  would not cause a diminution of the
percentage of minority ownership of PRWT under any of its then applicable
minority business certifications and (2) it shall be a condition to such
Transfer that the Permitted Transferee execute an agreement stating that the
transferee is receiving and holding the Restricted Securities subject to the
provisions of this Lock-Up Agreement, and other than to return the Restricted
Securities to the former ownership, there shall be no further Transfer of the
Restricted Securities except in accordance with this Lock-Up Agreement.  For
purposes of this sub-paragraph, “family member” shall mean spouse, lineal
descendants, stepchildren, father, mother, brother or sister of the transferor
or of the transferor’s spouse. Also notwithstanding the foregoing limitations,
in the event the undersigned is an entity rather than an individual, this
Lock-Up Agreement will not prevent any Transfer of any or all of the Restricted
Securities to the shareholders of such entity, if it is a corporation, to the
members of such entity, if it is a limited liability company, or to the partners
in such entity, if it is a partnership; provided, however, that (1) such
Transfer shall not cause a diminution of the percentage of minority ownership of
PRWT under any of its then applicable minority business certifications and (2)
it shall be a condition to the Transfer that the transferee execute an agreement
stating that the transferee is receiving and holding the Restricted Securities
subject to the provisions of this Lock-Up Agreement, and other than to return
the Restricted Securities to the former ownership, there shall be no further
Transfer of the Restricted Securities in accordance with this Lock-Up Agreement.


2

--------------------------------------------------------------------------------


 
During the Restricted Period, and for an additional period of 36 months
thereafter, if any holder of Restricted Securities (“Holder”) intends to
Transfer all or a part of the Restricted Securities (“Subject Shares”) to any
person other than a Permitted Transferee in a market sale, private sale or other
transaction, such Holder shall first give written notice of such intent to PRWT
(the “Holder Notice”) and PRWT shall have the option to purchase same as
described below.  The Holder Notice shall be delivered to the attention of the
board of directors of PRWT and the Secretary of PRWT shall take all necessary
steps to provide each member thereof with a copy of same.  The Holder Notice
shall state that the Holder intends to Transfer all or a portion of the Subject
Shares.  The Holder Notice shall also indicate if the Transfer is a general
market sale at market prices that will be prevailing at the time of ultimate
sale (a “Market Sale”) or if the Transfer is in the form of a negotiated
transaction, in which case, the Notice shall further state the purchase price
and all of the other terms and conditions of the Transfer, including the
identity, if known, of the proposed person to which the Transfer will be made,
and shall be accompanied by a copy of any written documentation materially
relating to the Transfer.   For a period of five business days after receipt by
PRWT of the Holder Notice,  PRWT shall have the option, exercisable by giving
written notice to the Holder (“PRWT Exercise Notice”), to purchase all of the
Subject Shares at a per-share purchase price equal to the average last sale
price of a share of PRWT Common Stock as reported for the ten consecutive
trading days ending on the last trading day immediately prior to the date of the
Holder Notice by the principal exchange on which PRWT Common Stock is then
listed. The audit committee of the board of directors of PRWT shall have the
sole right to determine whether or not PRWT shall exercise the rights provided
hereunder.  If the Holder or his designee is a director of PRWT and member of
the audit committee, neither he nor his designee shall have the right to vote
regarding PRWT’s decision whether or not to purchase the Subject Shares.  If
PRWT elects to exercise its rights, the closing of the purchase by PRWT of the
Subject Shares shall take place at the offices of PRWT within ten business after
the PRWT Election Notice is delivered to the Holder. If PRWT fails to timely
exercise the option to purchase the Subject Shares, the Holder shall have the
right, exercisable no later than 20 days after the Holder Notice has been
delivered to PRWT, to consummate the sale of the Subject Shares at the price and
upon all (and only) the terms contained in the Notice; provided that if the
Transfer originally described in the Holder Notice was a Market Sale, such sale
may be consummated at the then prevailing market prices. The Holder shall inform
PRWT of any such sale immediately after the consummation of such sale.  If the
Holder shall not consummate the sale of the Subject Shares within such time
period upon all the terms contained in the Notice, the Subject Shares shall
again be subject in all respects to the terms, conditions and restrictions set
forth in this Agreement.


The undersigned hereby authorizes PRWT’s transfer agent to apply to any
certificates representing Restricted Securities issued to the undersigned the
appropriate legend to reflect the existence and general terms of this Lock-up
Agreement.


This Lock-up Agreement will be legally binding on the undersigned and on the
undersigned’s heirs, successors, executors, administrators, conservators and
permitted assigns, and is executed as an instrument governed by the law of the
Commonwealth of Pennsylvania.


[signature page follows]
 
3

--------------------------------------------------------------------------------


 
COUNTERPART SIGNATURE PAGE TO THE LOCK-UP AGREEMENT



   
Signature
     
Name:
     
Address:
         

 
[SIGNATURE PAGE TO LOCK-UP AGREEMENT]
 
4

--------------------------------------------------------------------------------

